Citation Nr: 0003952	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-13 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a post-operative 
lumbosacral spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his wife and son-in-law


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1951 to March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Phoenix, Arizona 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDING OF FACT

Competent evidence that the veteran's current residuals of 
post-operative back surgery are related to his military 
service has not been submitted. 


CONCLUSION OF LAW

The claim for service connection for a post-operative 
lumbosacral spine disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304 
(1999).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity in 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase was due 
to the natural progress of the condition.  Aggravation of a 
preexisting disease or injury may not be conceded where the 
condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Consideration will be given to the 
circumstances, conditions, and hardships of service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(1999).

The threshold question to be answered is whether the veteran 
has presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well-
grounded; that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 
10 Vet. App. 268, 270 (1997) (citing Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990)).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Service medical records reveal that at an enlistment 
examination in January 1951, the veteran reported having been 
hit by a car at the age of 17.  He broke his leg and had a 
rupture fixed at the time of the accident in 1946.  In 
October 1952, the veteran complained of back and leg pain, 
and he was eventually hospitalized twice that month.  It was 
noted that the veteran wore a heel lift, and had genu valgum 
of the left knee.  In an October 9, 1952 record, it was noted 
that in the year since discarding his heel lift, the veteran 
had noticed progressive severity in the leg and back pain.  
Service medical records reveal that the genu valgum was not 
the result of the veteran's own misconduct and that it 
existed prior to service.  In a June 1953 record, it was 
noted that the veteran gave a history of having the car 
accident in 1947 and that he believed that he had back pain 
from that accident.  On May 11, 1954, a treating physician 
stated:  

History reviewed.  My opinion is that there is little to 
be accomplished for this man.-Apparently his deformity 
was missed on recruiting station examination as spine 
and extremities were stamped as negative...

At his March 1955 separation examination, the veteran was 
clinically evaluated as normal for the spine and other 
musculoskeletal areas. 

Post service records consist of only private medical records 
(no VA records), lay statements and the veteran's personal 
hearing testimony and other contentions.  

Private treatment records reveal that the veteran has been 
treated since 1984 for complaints of low back pain, and that 
he underwent a diskogram at that time.  The remainder of the 
private medical records show the veteran's continued 
complaints and treatment of low back pain from January 1996 
to December 1997.  During that time, the veteran underwent 
diagnostic testing, such as magnetic resonance imaging.  
Noteworthy is that none of the medical records state that the 
veteran's current symptomatology of low back pain is related 
in any way to his military service.  Likewise, the veteran in 
a January 1996 record, gave a history of having initially 
hurt his back in 1968 during a fall, and that thereafter 
there was gradual onset of his back problems.  In a letter 
dated November 1996, one of his physician's noted that the 
veteran presented with a chief complaint of back pain of many 
years duration, and that the diagnostic impression was that 
of lumbar stenosis.  In describing the veteran's condition, 
and treatment, the physician did not indicate that the 
veteran's back disorder was related to service.  The same 
physician saw the veteran again one year later in November 
1997, and opined on the veteran's treatment, condition, and 
again, made no mention of any relationship to service.  

A personal hearing was held at the RO in October 1998.  The 
veteran's wife and son-in-law also testified.  The veteran's 
testimony was that he injured his back in service when while 
working in the boats on a pier and carrying a 300 pound 
weight with another, he fell hitting the ground and injuring 
his back.  Thereafter he went to sick call on the base, but 
he was put to work to help the other more injured soldiers.  
When he got out of the Navy, the veteran worked as a truck 
driver for 40 years.  He did not load or unload trucks.  The 
veteran received workers compensation in 1984, after his back 
operation.  He currently had back pain for which he took 
medication, and he used a cane for support to walk.  The 
veteran indicated that one of his doctor's told him that his 
back condition was caused by an old injury to his back.  The 
veteran indicated that there were medical records 
outstanding, which he was unsure he would be able to obtain, 
but would try to obtain.  

The veteran's wife's testimony was that she had been married 
to the veteran for 9 years and could attest to the fact that 
the veteran had daily back pain.  The pain interrupted his 
sleep at night.  The veteran's son-in-law's testimony was 
that, as a mechanic working with the veteran for 27 years, he 
witnessed the veteran having back trouble.  

Lay statements were received from the veteran's ex-wife and 
his mother.  In an August 1998 statement, his ex-wife stated 
that she remembered that the veteran hurt his back in service 
after carrying something down stairs.  She helped him relieve 
his back pain at that time by rubbing ointment on his back.  
She indicated that he suffered with pain all of his life.  
The veteran's mother submitted a statement in October 1998 to 
the effect that she remembered that the veteran called his 
father while he was still in service and spoke of having 
problems with his back.  She stated that the veteran 
continued to suffer with back pain.  

The Board has reviewed the record in its entirety and 
determines that service connection for a lumbosacral spine 
disorder is not warranted because the veteran had not 
presented a well grounded claim for the same.  The evidence 
presented for the record shows no causal connection, nexus, 
link, between the inservice treatment of the veteran's back 
complaints, and his current post-operative back condition.  

The earliest treatment records show that the veteran 
underwent at back operation in 1984, which is a time 
significantly remote from service separation in March 1955.  
Moreover, as mentioned in the fact pattern above, the private 
treatment records submitted for the record show no indication 
of a link between the veteran's current back disorder and his 
military service.  The medical records presented show only 
the chronological treatment that the veteran has received for 
his back since his operation in 1984.  Therein, it is noted 
that the veteran even gave a different history of back pain 
onset than the one presented at his personal hearing.  The 
veteran has said that he injured his back in 1968.  In any 
event, there is a medical opinion in service suggesting that 
the veteran had a pre-existing condition.  What remains open 
in the analysis is whether that preexisting condition of the 
left leg was attributable to any inservice onset or 
aggravation of a back disorder.  Such questions need not be 
further developed at this time since the veteran had not 
presented a well grounded claim to the Board on this appeal.  
What is necessary to well ground this claim is a causal 
connection between current symptomatology and service.  
Caluza v. Brown; Epps v. Gober, both supra.  

The Board realizes that the veteran has indicated that he has 
had low back pain since service, and has lay witnesses who 
have attested to the same.  See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In so observing, the Board has carefully 
considered the veteran's account of continued symptomatology 
since his discharge from active duty in March 1955.  However, 
in Voerth v. West, 13 Vet. App. 117, 120 (1999), it was held 
that this section does not relieve the claimant of the burden 
of providing a medical nexus between service and the 
currently claimed disability.  In this case, the veteran has 
failed to do so.  

Although the veteran indicated at his personal hearing that 
he had additional evidence to submit, further evidence from 
the veteran was not forthcoming.  More particularly, the 
Board has examined all evidence of record with a view towards 
determining whether the appellant has notified VA of the 
possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information.  See Beausoleil v. Brown, 8 Vet. App. 459, 464-
465 (1996); Robinette v. Brown, 8 Vet. App. 69,80 (1995); see 
also generally Stuckey v. West, 13 Vet. App. 163, 195 (1999), 
(observing in part that when it is alleged that there is 
specific evidence in existence that would manifestly well 
ground a claim, VA has a duty to inform the claimant of the 
importance of obtaining this evidence to "complete the 
application.") (Italics added).  


ORDER

Service connection for a post-operative lumbosacral spine 
disorder is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

